Exhibit 10.4(a)

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

                THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Agreement”)
is between Bank Rhode Island, a financial institution organized under the laws
of the State of Rhode Island with its executive offices located at One Turks
Head Place, Providence, Rhode Island 02903 (the “Bank”), Bancorp Rhode Island,
Inc., a corporation organized under the laws of the State of Rhode Island and
sole shareholder of the Bank (the “Company”) and James V. DeRentis of 48 Laurel
Avenue, Providence, Rhode Island  02906 (the “Executive”).

 

                WHEREAS, the Bank, the Company and the Executive are parties to
that certain Employment Agreement dated December 18, 2000 whereby the Bank
employed the Executive to serve as Senior Vice President of Retail Banking of
the Bank (the “Employment Agreement”);

 

                WHEREAS, effective September 30, 2005, the Executive was
promoted to the position of Chief Business Officer of the Bank; and

 

                WHEREAS, in connection with the aforesaid promotion, the Bank,
the Company and the Executive seek to amend the Employment Agreement as set
forth herein.

 

                IT IS MUTUALLY AGREED by the parties as follows:

 

1.                                       Section 1.1 of the Employment Agreement
is hereby amended and restated as follows:

 

                “1.1         Responsibilities and Authority.  The Bank hereby
employs Executive to serve as Chief Business Officer of the Bank, and Executive
hereby accepts such employment.  Executive shall have the duties,
responsibilities, authorities and powers normally incident to such office.  At
all times, however, Executive’s activities and authority will be subject to
supervision, control and direction by the Board of Directors of the Bank (the
“Board”), by the Executive Committee of the Board, and by the President and
Chief Executive Officer of the Bank (the “Chief Executive Officer”) and
Executive agrees to carry out such duties and responsibilities as any of them
may from time to time reasonably assign to Executive.  Executive shall report
from time to time or routinely, upon request, to the Chief Executive Officer or
the Chief Executive Officer’s designee as to the current status of any of
Executive’s assigned duties and responsibilities.”

 

2.                                       Section 1.2 of the Employment Agreement
is hereby amended and restated as follows:

 

                “1.2         Compensation.

 

(a)           The Bank shall pay Executive a base salary at the rate of (i) Two
Hundred Eighteen Thousand Dollars ($218,000) per year, commencing on the date
hereof, payable on a bi-weekly basis, or at such higher rate as shall be
determined from time to time by the Board.  In addition, Executive shall be
entitled to receive payments under any incentive compensation or bonus program
(as in effect from time to time), which the Bank may establish for its employees
and/or senior executives, in such amounts as are provided by such programs.”

 

--------------------------------------------------------------------------------


 

3.                                       Section 1.5 of the Employment Agreement
is hereby amended and restated as follows:

 

                “1.5         Vacation.  Executive shall be entitled to five
weeks of vacation during each year of employment.  Such vacation shall be taken
in accordance with the Bank’s customary vacation policies and at such times and
intervals as are mutually agreed upon by Executive and the Bank.  Executive
shall be entitled to holiday time and sick leave in accordance with the then
existing policies of the Bank, as in effect from time to time.”

 

4.             Except as hereby amended, the Employment Agreement shall be and
remain in full force and effect.

 

[Signatures Appear on Following Page]

 

 

2

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the 24th day of February, 2006.

 

 

 

 

BANK RHODE ISLAND

 

 

 

 

 

By:

/s/ Merrill W. Sherman

 

 

 

Merrill W. Sherman

 

 

President and Chief Executive Officer

 

 

 

 

 

BANCORP RHODE ISLAND, INC.

 

 

 

 

 

By:

/s/ Merrill W. Sherman

 

 

 

Merrill W. Sherman

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ James V. DeRentis

 

 

 

James V. DeRentis

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 